Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered March 22, 2001, convicting defendant upon his plea of guilty of burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that the prosecutor improperly instructed the grand jury does not survive his plea of guilty (see People v Miles, 237 AD2d 991, lv denied 90 NY2d 861; People v Ivey [appeal No. 2], 229 AD2d 1020, lv denied 89 NY2d 865; People v Garcia, 216 AD2d 36, 36-37). In any event, we conclude upon our review of the grand jury minutes that the prosecutor did not err in instructing the grand jury. Present — Pine, J.P., Wisner, Hurlbutt, Kehoe and Burns, JJ.